DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on June 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10580016 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This Office Action is in response to the Amendment filed on the date: June 1, 2022.
Claims 1-20 are currently pending.  Claims 1, 2 and 8 have been amended.  No claims have been canceled or are new.

Response to Arguments
Claim Objection
Applicant’s arguments, see REMARKS page 6, with respect to the objection to claim 8 have been fully considered and are persuasive.  The objection of claim 8 has been withdrawn. 

Double Patenting
Applicant’s arguments, see REMARKS page 6, with respect to the nonstatutory double patenting rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claim 1-20 has been withdrawn. 

Rejections Under 35 U.S.C. § 101
Applicant’s arguments, see REMARKS page 6, with respect to the rejection of claim 2 have been fully considered and are persuasive.  The rejection of claim 2 has been withdrawn. 

Rejections Under 35 U.S.C. § 112
Applicant’s arguments, see REMARKS page 7, with respect to the rejection of claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 

Rejections Under 35 U.S.C. § 103
The applicant has argued that the combination of Clifton, Gadiraju and Scott fail to teach all of the claim limitations of independent claim 1, see REMARKS pages 7-8.  In particular, applicant states that Scott teaches an adapter with two external sockets for connection of alternative electrical power generation systems and that Scott fails to teach connecting an energy sink and an energy storage device.  The examiner respectfully disagrees with the applicant’s argument.  Scott teaches that sockets 310 and 315 are for connecting an alternative electrical power generation system.  Some examples of alternative electrical power generation systems are disclosed by Scott, such as batteries, EV charger, solar photovoltaic system or wind turbine system (see paragraphs 40 and 73).  A battery is disclosed to be connected to the electrical meter socket adapter through access port 1315 (equivalent to socket 315) with the battery having a charging regulator for charging the battery (see paragraphs 74-75), thus a battery connected to the both sockets 310 and 315 would be both an energy sink (charging of the battery) and an energy storage device (battery holds energy for use with the meter).  Therefore, Scott teaches the argued claim limitations as presented by the applicant.
With the argument provided by the examiner above, the rejection of claims 1-4 are maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton 2015/0066228, in view of Gadiraju et al. 2013/0178998 (called Gadiraju hereinafter) and further in view of Scott et al. 2014/0127935 (called Scott hereinafter).

Regarding independent claim 1, Clifton teaches, in Figure 2, a system for managing grid interaction (Fig. 2), comprising: 
an energy exchange server (Remote Server Client 154), a plurality of energy storage devices (multiple Modular Battery Unit 216); utility meter (152 or 204) communicatively coupled to one or more energy sinks (220, 230, 240) and one of the plurality of energy storage devices; and 
wherein the one of the plurality of energy storage devices enables charging of energy in a charging mode or discharging of energy in a discharging mode (para [0012 and 0028], charging and discharging of the energy storage unit or battery units).
Clifton fails to teach a plurality of energy exchange controllers, each energy exchange controller communicatively coupled to one of the plurality of interconnect socket adapters; wherein the one of the plurality of interconnect socket adapters electrically couples to a power grid.
Gadiraju teaches a plurality of energy exchange controllers (142, 144), each energy exchange controller communicatively coupled to one of the plurality of metering devices (114, 116, 118, 120); wherein the one of the plurality of metering devices electrically couples to a power grid (104).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Clifton with the power distribution network as described by Gadiraju for the purpose of improving the collection of load/power data on consumers thus being able to adjust the amount of power used for various devices connected to the consumer depending on the power grid status.
	Clifton and Gadiraju fail to teach a plurality of interconnect socket adapters.
Scott teaches a plurality of interconnect socket adapters (Fig. 3; 300; a meter socket adapter may be used on each of the plurality of metering devices as disclosed by Clifton and Gadiraju).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the metering devices as described by Clifton and Gadiraju with the usage of meter socket adapters as described by Scott for the purpose of allowing supply side electrical power generators, batteries, or electric vehicle charging systems to a utility power panel without causing or needing modifications to pre-existing power distribution panels.

Regarding claim 2, Clifton, Gadiraju and Scott teach the system of claim 1, Clifton further teaches wherein the exchange server comprises a processor (para [0022]) and a non-transitory computer readable medium with software embedded (Fig. 1; para [0022]) thereon, the software configured to: receive, from each interconnect socket adapter, a real-time energy consumption data set (para [0035, 0039 and 0040]); receive, from a real-time energy pricing database, a set of environmental parameters and a starting energy price (para [0005, 0035, 0039 and 0040]); and receive, from each interconnect socket adapter and one or more energy production facilities, a real-time energy production data set (para [0035, 0039 and 0040]).

Regarding claim 3, Clifton, Gadiraju and Scott teach the system of claim 2, Clifton further teaches wherein the software is further configured to generate a current aggregate electricity demand value as a function of the real-time energy consumption data set and the environmental parameters (para [0035, 0039 and 0040]).

Regarding claim 4, Clifton, Gadiraju and Scott teach the system of claim 3, Clifton further teaches wherein the software is further configured to generate a current aggregate electricity supply value as a function of the real-time energy production dataset and the environmental parameters (para [0035, 0039 and 0040]).

Allowable Subject Matter
Claims 12-20 are indicated as allowable subject matter.
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, this claim has overcome the 35 U.S.C. § 101 and 112 rejections indicated in the previous Office Action mailed on March 7, 2022 and is now considered allowable subject matter as indicated in the previous Office Action.
	Claims 6-11 are indicated as allowable subject matter for depending on claim 5.
Regarding independent claim 12, this claim has overcome the double patenting rejections indicated in the previous Office Action mailed on March 7, 2022 and is now considered allowable subject matter as indicated in the previous Office Action.
	Claims 13-20 are indicated as allowable subject matter for depending on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Garwood et al. discloses “Systems and methods for a power adapter” (see 2012/0276775)
Bautista et al. discloses “Meter socket adapter” (see 2016/0320427)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867